               Case 1:17-cv-02914-AKH Document 135 Filed 07/31/20 Page 1 of 7



 L-.\ J-I'I]D STATES   DISTRICl' COURT
 SOL-I   IllhR\l   DISTIIICT'OIr NEW YORI(
                                                                                   x
 NIAPLE\\'OOD AT UPPER EAST SIDE, LLC

                                                  Plaintill.                                Case         No:    i:17-C\z-02914-DAB

                           v

 MALA SENDYK, as Administrator of THE ESTATE OF
BIrN.lAN4lN SENDYK, SHARON SENDYK, as Administrator                                          STATEMENT OF
Ot'the hSTATll OF BENJAMIN SENDYK, ancl CHICAGO                                             THIRD PARTYDEFENDANT
'l I-fLE INSURANCE
                   COMPANY, as Escrow agent/srakeholder.                                    LEONARD RODNEY
INI'ERIORS BY B&H, INC. ANd 1808 2'd REALTY, LLC,                                           PURSUANT TO RULE 56.I
                                                                                            OF THE FEDERAL RULES
                                                  Def-endants.                              OF CIVI PROCEDURE OF
                                                                                            D ISPIJ-TED MATERIAL FACTS
                           AND

SIJARON SENDYK AS ADMINISTRATOR OF
.fIIE
    ES'|ATE OF BENJAMIN SENDYK.                                                             I
                                                                                                ri   lecl hlectlonicailr,

                                                  l-hird l']arti, Plaintill.
                           \,

I EO){    \itl)   RODNITY. ESQ. and LAI{I{Y GAI.L(JS. CPA

                                                 -fhircl
                                                           Parti' Del'entir-rnts
                                                                                       ,X



          'l-hirci Party Defendant
                                   Leonard Rodney ("Rodney"), sr_rbrnis this Staternent pursuant to Rule

56.   I of the F-ederal Rules of Civil Procedurc of Disputed Material          Facts in opposition to Third party

PlaintilT Sltaron Sendyk's motion for summar.y jr-rdgn"rent.

,!lgreerl Ila ckground Facts

          i.       The litigation stems from documents executecl in connection with the sale of the real

property located at 1808 2d Avenue, New York, NY (the "Property") by the Estate of Benjamin

Sendyk to      plaintiff Maplewood at Upper East Side. LLC ("Maplewood") on April 24,2015 and in

particular. a Tax Contribution Agreement ("TCA") and an E,scrow Agreement.
                Case 1:17-cv-02914-AKH Document 135 Filed 07/31/20 Page 2 of 7




            2.      At the time of the sale, the parties anticipated that the Estate would recognize a gain

 ers   a result of tlie sale of the Property, which gain would subject   it to U.S. l.ederal, state and local

 income taxes in an amount which the parlies did not expect to exceed $2,000.000.

           3.      Tl-re parties, however, anticipated that there was a   possibility that the Internal

 Revenue Sc.rvice or a state or local taxing authority might impose aclclitional taxes on the Estate,s

gain frorn the sale of the Property based on the prior disposition of the property by Interiors by

 B&H, Inc.

           4.      Tl-re parties negotiated and reached an agreentent w,l-rereby the br-ryers      would

contribute ccltain arnounts in payment of additionalpotential tax liabilities. pursuant to the TCA,

thc Estate agreed to contribr-rte $2,500,000, Maplervood agreed to contribr_rte $4,000,000 and

potentially an additional $1,000,000 and 1808 Realty agreed to conrribr-rte $1.500.000 The TCA

requirecl that the Estate deposit $2,500,000 in cash and Maplewood cleposit $4,000,000 in cash into

escro\v to secure their potential obligations to contribute to any incorne tax due as a result of the sale

of the Properly,. The Estate, Maplewood ancl Chicago Title entered ir-rto the E,scrowAgreement the

sarne date as the TCIA        with respect to said cash deposits.

          5.      Due to the fact tl-rat the manner in which tire ltstate reported the sarle on its tax returns

could gleatly affect Maplewood's obligatious under the TCA, it u,as important to Maplewood that

thc ilstate report its taxes in a manner consistent r.vith the agreed to strllctLlre o1'the sale reflecting

that thc scller o1'tl-re Propertv was tl-re Estate. As a result, Maplervooci lvanted to review the Estate,s

1ax returns befbre    their liling to conflnn two things (i) that the Estate   r,rras   reported as the Seller; and

(ii.1 that the retnrns clid   not contain any statements or explanations relating to the ownership of the

Propcrtl' that courld afl'ect Maplcwood's obligations under the TCA.




                                                         2
                 Case 1:17-cv-02914-AKH Document 135 Filed 07/31/20 Page 3 of 7




        6.            In light of this concern.         tl-re   parties agreed in the TCA that tl-re llstate would provicle

 l\4apleu,oocl lvith the tax returns reporting the income tax conseqlreltces of the sale of the property at

 least fifieen (15) clays prior to tire earlier of (i) the date on which the Estate inter-rdecl to file the

 returns; or (ii) the date on which the returns were required to be llled.

        1.           The TCA also provided that the faih"rre of the Estate to provicie the tax returns less

than llllecn (15) days prior to filing was a "rnaterial breach" of thc TCA. causing the TCA to

tenr-rinate and to be of no further force and eff-ect.

        8.           Follorving the closing of the sale of the Propertl,on April 24.2015. copies of the

Closing Mcmorandum and all relevant documents r,vere fonvarclecl to Anita Cohen, Esq. (,,Ms.

(lohc'rl"). u'ho was representing Sharon Sendyk in the Sur.rogatc's Court proceedings. The

clocunrenls sent to Ms. Cohen inch-rded copies o1'the TCA ancl llscrovv Agreement.

         9,          More than a yetlr after the sale of the Property on April 15,2016, Surrogate Diana A.

.Tohnsou rendered a decision               revoking Mala Sendyk"s Letters o1'Adn-rinistration and appointecl

Sharon Senciyk to replace l-rer. A decree revokingMalzr's Letters of Aclministration r.vas entered

theleaficl    or.r Ar.rgr-rst   2.2016 and Letters were issued to Sharon Senclyk on August 7.2016.

    Disputed F:rcts

         I   0.     Alier       Augr-rsL   7   ,2016, neither Mala Sendl,k nor Roclney had any authority to act on

bc'half of thc Estate. As of that date, by operatior-r of lar,v, Mala Sendyk ancl Rodney becamefunctis

olllcio (Rodney Decl. at 1i 14).

        Il   .       As of August 7 .2016, the obligation to rnonitol                ar, cl   cor-r.rply   u,ith the TCA belonged

to the ncu'Aclministrator, Sl-iaron Send1,k, her attorneS, lvls. Cohen, and thircl party defbr"rdant Larry

(iallus (''Gallus"') the accoluttarnt for the Estate.




                                                                      3
                 Case 1:17-cv-02914-AKH Document 135 Filed 07/31/20 Page 4 of 7




        12.   Following Mala Sendyk's removal as administrator and l{ocluey's removal as the attorney,

 Roclney no longer rendered any services to the Estate and only renderecl services to Mala Senclyk,

 indir,iclr-rally. in connection with her rendering alt accornting in the Surrogate,s Courl proceedings

 (ltochrel Dccl. at !l l5).

        13. I{odne.v dicl not render any         bills to the Estate for sen,ices rendered after.Mala Sendyk,s

removal as administrator.

     1,1.     As o1'August 7 ,2016, it was incumbent upon Ms. Cohen to aclvise Maplewood that her

clicnt. Sharon Sendyk, was the new administrator and that she u'as rcpresenting Sharon Sendyk in

sirch capacitl, (Rodney Decl. at           fl   15).

     15. [-ipon being rernoved as the attornel'1br the Irstate. on                   Jr-r11,   26.2016 Rodney reached out to

N4s. Cohen       by ernail to inqr-rire as to w,hether she and her clier-rt on bel-ralf of'the Estate. wanted

(lallus to continue to handle          tl-re   preparation and filing of thc Estate's 1ax retums. (Ex, J to Herzfeld

l)eclaration). Roclney's email to Ms. Cohen statcd                  ir.r   pertinent part as lbllor,vs:

                                 "With respect to the preparatior-r o1'the tax returns for             201 5..   .


                                 otu accountant is working on them eutd is doing so ir-r
                                 accordance with the strict recir"rirements of the 'fax Contribution
                                 Agreement which was entered into with tlte purchasc of 1808 2d
                                 Avenue. In light of the Surrogate's decision, do yor"r r,vant him to
                                 continue with his work?...

    16. In light of the July 26,2016 email, in addition to having been provided with                                 a copy   of the
'l'CA
         in Ar-rgust 2015, as of .lr"rly 26,2016, It4s. Cohen and her client u,ere alerted to the fact thal the
-l-CA
        cor-rtaineci certair-r   "strict recluirernents". (l{odne1,Decl. at { l7               ).

    17. L-ollowing the closing o1'the sale of the Property, Rodney began a dialogue rvith Gallus in

*'hicl-r thel,discnsscd the preparation and             filing o1'the Estate tax returns which. among other

transactior-rs. u'ould reflect and report the gain frorr-r tl-rc sale of thc Propert),. In such discussions.

I{oclnc1, erplainecl to Gallus irow the parties had agrecd on l-iorv 1o trezrt tire sale on the Estate tax


                                                                4
               Case 1:17-cv-02914-AKH Document 135 Filed 07/31/20 Page 5 of 7



 rclLrms ancl that the parties understanding u,as en-rbocliecl ir-r tl.ie          'fCn.       Gallr-rs asked 1br and was

 proviclecl u,ith a   copl,of the TCA (Rodney Decl.           at   fl 18: Exhibit M to Ilerzfeld Declaration).

      18. As   of December2,2015, at the latest. Gallr-rs was awarc o1.the TCA.                          i-rad ciiscussed   its terms

 rvith l{odney and was provicled witli a copy of the TCA to revicrv. As a profcssional with over thirty

 vc'ars olexperience preparing estate tax returns. afier asking ftrr and thcn being proviclecl                         with     a copy

 ol.the'lclA. it   rvas   rlore   thar-i reasonable   fol l{oclney to assrrnte that         l-re   tooli the time to read it.

 (iallus   clicl not ask Roclney 1or an explanation        of the TCA    ar-rcl   clid not ersk anl,cluestions concerning

its tenns and conciitions (Rodney Decl. at !i 18).

     19. On September        27,2016, Gallus erroneously sent Rodnev the extensions and payment

instructions fbr the taxes due on the sale of the Property ancl ir-rclicated that thcy had to be

l.xrslirarl<ctl by'Octobcr27"2016. Rodney, responcled by er-nail to Ciallus ancl aclvised hirn as

lbllori   s:


                                  "Larry,
                                  Please cl-reck the Tax Contribr-rtion Agreer-nent. I bclieve you
                                  rnay be obligated to rull this by the atlorney for the br.ryer
                                  before filing. (emlrhasis acided),
                                  Ler-r" (Exhibit O to Herzfeld Declaration)

     20. 'l'hus" e\.elt thollgh Rodney was not obligatcd to monitor compliance rvitl-r the TCA, and

coLrlcl assLulte that Galh-rs had read the      TCA. Itodney specificallr relerred hin.r to the TCA to

cletermine his responsibility to confer with Maplervooci's atlornevs prior to the                          filing of the

extcnsions. It u,as Gallus' responsibility to review the TCA tcl clctermine his cjuties and

responsibilities. I1'he had ar-ry questions afier rcvieu,ing thc -l'ClA.             l-re   coulcl have reached out to Ms.

Clohcn or Rodncy to ask        for an explar-ration. If Gallus elected llot to read the TCA. either                   wl-ren    it

ri'as flrst sent it to   hirl on December 9,2015 or again on Septentber2J.2Ol6, the responsibility talls

on hinr. If Gallus bothered to read the TCA. as one would expect ol'someone r,r,ho has'"overthirty



                                                              5
            Case 1:17-cv-02914-AKH Document 135 Filed 07/31/20 Page 6 of 7




 years in preparation of tax retlrrns, including estate tax returns such as the one at issue in this

 action", he had more than l5 days to confer with Maplewoocj,s attorneys ancl to provide them with

copies of the extensions. Moreover, and even more importantly, Gallus woulcl have known that he

\vas obligated to provide the actual proposed returns to Maplewood's &ttorne1,5 at least 15 days             prior

to the filing on March l5,2017. (Rodney Decl. at fl 20).

    21 . Sharon   Sendyk's moving papers do not include a declaratior-r or. affidavit fi.om Ms. Cohen

nor clo they contain any form of expert testimony. The reasoning behind the decision not to include

a submission   fiom Ms. Cohen is due to the fact that an affidavit fi'om Ms. Cohen would have to

incluclc admissions that   (i)   she either clid not read the   TCA or if she reacl it, she did not understand

it; (ii; as o1'Jr"rly 26,2016, she was made her aware that the TCA had certain "strict requirements"

with respect to the tax returns; (iii) she never asked a single question about          tl-re   rights and

obligations of the parties under the TCA; and (iv) she never advised her client, Sharon Sendyk, as to

the existence o1'the TCA, or any of its provisions. (Rodney Decl. at T 21).

    22. Roclney did not advise his client. Mala Sendyk. of the 15 clay requirentent due to the fact that

N4ala was   in her eighties and would not have understood the conrplex autd cornplicated provisions of

the TCA. (Rodney Decl. at 123).

    23. Rodney did advise his client generally as to the terms         ar-rd   conditions of the TCA and that the

bLrl.er woulcl be contributing    rnillions of dollars towards poter-rtiai tax liabilities. Further, the fact that

Rociney did nol advise his client as to requilements of the TCA canr,ot be asserted by Sharon

Sendyk since Rodney's client was Mala Sendyk ancl not Sl.raron Sendyk. (Rodney Decl. at fl 23(i)).

   24. There was a lack of privity between Rodney and Sharon Sendyk.

   25. Rodney had provided Ms. Cohen with a copy of the TCA in Augnst, 201 5 and on July 26,

2016. he alerted her to the fact that the TCA contained "strict requirements". As the attorney for the



                                                         6
              Case 1:17-cv-02914-AKH Document 135 Filed 07/31/20 Page 7 of 7




Estate.    it was Ms. Cohen's obligation to read the TCA    ancl then   monitor and take all necessary steps

to insure corlpliance rvith its requirements. As a practicing attorney with nrore than l3 years of

experience as of 2016,    it was more than reasonable for Rodney to assume tl.rat she had read ancl

understood the TCA (since she never asked a question). (Ro<1ney Decl. at             { 23(ii).
    26. ln light of Rodney alerting Cohen to the fact that tlie TCA              ,,strict
                                                                          hacl              requirements,, it

appears tl-rat in breach of l-rer duties to the Estate, Ms. Cohen never bothered to read the TCA, never

aclvisecl Sharon Sendyk     of its existence and instead, electecl to sue Roclney and Gallus for

rnalpractice knowing full well that any malpractice was committed by her ancl by extension, her

client. Sharon Sendyk.

    27 .   It was reasonable for Rodney to advise Cohen that    GallLrs woulcl prepare the returns in

conipliance with the TCA since Gallus was an experienced accountant. having been practicing for

over'30 r,ears and Rodneyhad discussed the terms of the TCA r,vith Gallus in December,20l5.

(Rodney Decl. !123 (ii)).

Dated: Mineola, New York
       July 30, 2020




                                                         THE LAW OFFICES OF LEONARD RODNEY
                                                          Attorney.for Defendunt Mala Sendyk and
                                                          Thircl Party De/enclant Leonard Rodney

                                                          B1'
                                                                 Leonarcl Rodrrey
                                                                 1565 Franklin Avenure
                                                                 Mineola, NY 11501
                                                                  (s16) 498-1717
                                                                 lrB0iarvyer@aol.com




                                                     7
